t c memo united_states tax_court david bruce mcmahan petitioner v commissioner of internal revenue respondent docket no filed date david j fischer and matthew d lerner for petitioner lyle b press and david williams for respondent memorandum findings_of_fact and opinion foley judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure the issue in this case is whether petitioner who relied on his employee to file an application_for an extension of time to file his federal_income_tax return had reasonable_cause for not filing his return in a timely manner we hold that petitioner did not establish reasonable_cause and that the addition_to_tax for failure_to_file his return in a timely manner should apply findings_of_fact some of the facts have been stipulated and are so found petitioner resided in pelham manor new york at the time he filed his petition petitioner was a founding and general_partner of mcmahan brafman morgan co mbmc mbmc a broker-dealer in government securities and stock_options was organized as a limited_partnership prior to forming mbmc petitioner conducted various business enterprises from to petitioner invested on behalf of clients in the options and convertible_bond markets he then became the national institutional options director for painewebber inc and served in that capacity until july of following his tenure at painewebber inc he was hired as a partner at bear stearns co in new york he 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated remained at bear stearns co until the summer of the year he founded mbmc james russell a lawyer with expertise in tax estate corporate and investment matters was a special limited_partner in charge of investment banking at mbmc mr russell first met petitioner in the summer of when petitioner approached him for legal advice regarding an upcoming business deal in the fall of that year mr russell went into business as petitioner's partner in various investments relating to computer application programs and oil_and_gas exploration mr russell's responsibilities at mbmc included handling petitioner's personal tax matters he prepared and filed petitioner's and federal_income_tax returns and represented petitioner before the internal_revenue_service the service in connection with those returns on date mr russell prepared and filed an application_for an automatic_extension of time to file petitioner's federal_income_tax return he attached petitioner's check in the amount of dollar_figure which represented mr russell's estimate of petitioner's tax_liability mr russell advised petitioner that the extension request had been 2mr russell received his ll b from harvard law school and his ll m in taxation from new york university school of law 3he also prepared petitioner's and tax returns filed and that the new deadline to file the return was august - -4 toni-ann supino served as petitioner's executive manager and assistant she managed petitioner's personal and business matters and was responsible for keeping petitioner informed about deadlines ms supino was aware of the date deadline for filing petitioner's return and monitored the deadline pursuant to her standard office procedures she recorded in her calendar this deadline and all of petitioner's other business and personal deadlines in addition she made an entry on the page of her calendar corresponding to a date several weeks prior to a deadline so that she could monitor the appropriate employees to ensure that the deadline was met in may or june of the executive committee of mbmc made a decision to transfer responsibility for preparing the general partners' tax returns including petitioner's to gerald marcus a partner at the accounting firm of oppenheim appel dixon co oad mr russell however was not relieved of his responsibility to file petitioner's return until mid-august and documents relating to petitioner's return were not transferred from mr russell to oad until after the date deadline 4her daily responsibilities were recorded in her to-do list she rewrote this list each night eliminating those tasks that had been accomplished and adding new responsibilities - -5 beginning to weeks prior to date ms supino repeatedly reminded mr russell about the upcoming deadline mr russell assured her each time that he would file the appropriate forms during this time period petitioner asked mr russell whether the return was ready to be filed mr russell informed petitioner that it was not ready to be filed but that he believed the service would grant a second extension petitioner was aware that such extensions were not automatic during the week prior to date petitioner asked mr russell about the status of his return mr russell told him that he had filed the second extension request mr russell also assured ms supino that he had filed it and she informed petitioner after receiving these assurances petitioner went on vacation when he returned in september however he discovered that the second extension request had not been filed on date oad filed petitioner's individual_income_tax_return the return reported a tax_liability of dollar_figure and an overpayment of dollar_figure petitioner filed an amended_return dated date that reported a net increase in taxable_income of dollar_figure and a corresponding new tax_liability of dollar_figure on date respondent issued a notice of 5petitioner had paid dollar_figure with the application_for the first extension since the total_tax liability was only dollar_figure the overpayment was calculated as follows dollar_figure - dollar_figure dollar_figure - -6 deficiency that determined an increase in taxable_income as well as an addition_to_tax under sec_6651 the amount of the increase in taxable_income was settled by a stipulation of settlement dated date this settlement increased petitioner's taxable_income by dollar_figure and resulted in a revised tax_liability of dollar_figure the parties have stipulated that the amount of the addition_to_tax under sec_6651 if it applies is dollar_figure opinion sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return by the due_date including extensions unless it is shown that the failure is due to reasonable_cause and not due to willful neglect a failure_to_file in a timely manner is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the time prescribed sec_301 c proced admin regs the burden_of_proof is on the taxpayer rule a 31_tc_536 the issue before this court is whether petitioner's reliance on his attorney to file an extension request constitutes ordinary business care and prudence and thus reasonable_cause i petitioner relied on mr russell to file we must first determine whether petitioner relied on mr russell we find that petitioner did so rely - -7 mr russell was responsible for preparing and filing petitioner's income_tax return in may or june of mbmc decided to transfer the responsibility from mr russell to oad documents relating to the preparation of the return however were not transferred from him to oad until after the date deadline there is no evidence that anyone other than mr russell had responsibility for the return before that responsibility was assumed by oad petitioner continued to ask mr russell about the status of the return through mid- august and mr russell continued to assure petitioner and ms supino that the extension request would be filed on time thus we find that mr russell had the responsibility through date to file petitioner's return or extension request mr russell testified that he was not responsible for filing petitioner's return his testimony was not credible when he was questioned about the second extension request he could not recall various details including whether he had been asked by petitioner to file a second extension request discussed a second extension request with petitioner prepared a second extension request or represented to petitioner that a second extension request had been filed thus we attach little weight to his testimony regarding the extension requests and find that petitioner relied on mr russell respondent notes that in may or june mbmc decided to transfer responsibility for the return to oad and argues that - -8 petitioner consequently could not have relied on mr russell to file it respondent however ignores the fact that the decision to transfer responsibility was not executed until mid-august thus we find respondent's argument unpersuasive on this point ii reliance on an agent to file does not establish reasonable_cause next we must determine whether petitioner's reliance on mr russell to file petitioner's extension request constitutes reasonable_cause we hold that such reliance does not constitute reasonable_cause a taxpayer who files his return after the deadline cannot establish reasonable_cause by proving that he relied on his attorney or accountant to file his return 469_us_241 98_tc_294 97_tc_385 affd in part and revd in part 7_f3d_774 8th cir boatman v commissioner tcmemo_1995_ in boyle the leading case on whether reliance on an agent constitutes reasonable_cause the executor of an estate relied on an attorney to file the estate's tax_return the executor's attorney assured him that the return would be filed in plenty of time when the executor learned that the return had not been filed in a timely manner the executor argued that his reliance 6petitioner did not rely on oad to file the extension - -9 on the attorney constituted reasonable_cause the court rejected this argument and held for the united_states united_states v boyle supra pincite applying agency principles to the relationship between the taxpayer and the attorney the supreme court observed congress has placed the burden of prompt filing on the executor not on some agent or employee of the executor that the attorney as the executor's agent was expected to attend to the matter does not relieve the principal of his duty to comply with the statute id pincite a narrow exception exists where a taxpayer is physically incapacitated and thus unable to file id pincite n brennan j concurring harbour v commissioner tcmemo_1991_532 petitioner contends that there is a fundamental difference between filing a return and filing an extension request see 648_f2d_1122 7th cir cudahy j dissenting he argues that in the case of an individual_income_tax_return the taxpayer must sign the return before it can be filed see sec_6061 sec_1_6061-1 income_tax regs by contrast an extension request does not require the taxpayer to sign but rather provides as an alternative that 7petitioner fails to acknowledge that a taxpayer's agent may sign the return where the taxpayer is physically unable to sign absent from the united_states for at least days or a nonresident_alien required to file a form 1040nr see sec_1_6061-1 sec_1_6012-1 and b income_tax regs the taxpayer's agent may sign see sec_1_6081-1 income_tax regs petitioner reasons that underlying the holding in united_states v boyle supra is a policy to impose the addition_to_tax only where the taxpayer is actively involved in the process of filing because the regulations sanction delegation of the act of signing the extension request petitioner concludes that they must also sanction delegation of the duty to file it petitioner's argument is not persuasive an agent's failure_to_file an extension request is tantamount to an agent's failure_to_file a return see fleming v united_states supra pincite cf est an educational corp v commissioner tcmemo_1986_ it would be anomalous to excuse a late return where the taxpayer asked his agent to file an extension request but not excuse a late return where the taxpayer asked his agent to file a return see 515_fsupp_767 d n d thus we reject petitioner's argument petitioner also argues that reasonable_cause should be found 8this argument was considered and rejected in 515_fsupp_767 d n d see also 648_f2d_1122 7th cir 9we note that 469_us_241 has been applied where taxpayers have relied on agents to file extensions see bergersen v commissioner tcmemo_1995_424 735_fsupp_300 n d ill 637_fsupp_1112 s d fla in this case because he was told by mr russell that the extension request had been filed while a taxpayer may establish reasonable_cause by demonstrating that he relied on the tax_advice of an expert reliance on an agent to file a return does not establish reasonable_cause united_states v boyle supra pincite estate of la meres v commissioner supra pincite zabolotny v commissioner supra pincite the supreme court provided the following rationale for distinguishing between relying on an agent's expert advice and relying on an agent to file a return when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place by contrast one does not have to be a tax expert to know that tax returns have fixed filing dates and that taxes must be paid when they are due in short tax returns imply deadlines reliance by a lay person on a lawyer is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute united_states v boyle supra pincite in the present case mr russell did not render an opinion on a matter of tax law petitioner did not need to conduct any research to ensure the extension request was filed before the deadline he knew that date was the deadline to either file the return or obtain an extension he also knew that the second extension request had to be approved by the service petitioner was responsible for ensuring that the extension request and return were filed on time and must accept the consequences for the agent's failure to complete the task petitioner's reliance on mr russell to file the extension request is no more a defense to the addition_to_tax than was the executor's reliance on his agent to file the return in boyle see fleming v united_states supra pincite6 vocelle v commissioner tcmemo_1968_5 735_fsupp_300 n d ill 637_fsupp_1112 s d fla 563_fsupp_476 n d cal this conclusion is supported by tax policy considerations in our case petitioner relied on mr russell whom he regarded as a partner a friend and a trusted advisor to file the extension request when respondent determined an addition_to_tax for failure_to_file in a timely manner however petitioner blamed mr russell for the late filing and during the trial mr russell could not recall any details relating to the second extension request our holding in this case places the incentives where they belong taxpayers are subject_to the addition_to_tax if their returns are not filed on time and may seek reimbursement from their agents on grounds of malpractice or breach of fiduciary duty the integrity of our tax collection system would be eroded if taxpayers under these circumstances could establish reasonable_cause for filing returns in an untimely manner we have considered petitioner's other arguments and found them to be without merit accordingly we sustain respondent's determination that petitioner is liable for the addition_to_tax under sec_6651 to reflect the foregoing decision will be entered under rule
